MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                             FILED
regarded as precedent or cited before any                                     Jan 22 2021, 8:43 am

court except for the purpose of establishing                                      CLERK
the defense of res judicata, collateral                                       Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Sean C. Mullins                                          Theodore E. Rokita
Appellate Public Defender                                Attorney General
Crown Point, Indiana                                     J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Malcolm Levell Adams,                                    January 22, 2021
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-814
        v.                                               Appeal from the
                                                         Lake Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       Samuel L. Cappas, Judge
                                                         Trial Court Cause No.
                                                         45G04-1608-F5-75



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-814 | January 22, 2021                  Page 1 of 12
                                          Case Summary
[1]   Malcolm Levell Adams appeals his involuntary-manslaughter conviction,

      arguing the trial court erred in allowing the State to amend the charging

      information right before trial started and the evidence is insufficient to support

      his conviction because the jury acquitted him of strangulation, the predicate

      offense for involuntary manslaughter. We affirm.



                            Facts and Procedural History
[2]   In 2016, Adams and his friends James Robinson, Alfred McGhee, Reuben

      Espinoza, Reginald Wells, and James Boykin, Jr., played cards for money

      several times a week. It was not uncommon for a player to owe another player

      money or to be in debt and play anyway, and the friends inevitably paid one

      another back.

[3]   But June 14 was different. On this date, the group played cards at Espinoza’s

      house in Gary. At some point during the evening, Boykin borrowed $5 from

      Adams. When Adams later asked for his $5, Boykin said he would repay him

      when he won more money. Adams, however, was in no mood to wait. When

      Boykin repeated he would repay Adams later, Adams “copped an attitude”

      with Boykin and threatened to reach across the table and take $5 from his pile

      of money. Tr. Vol. III p. 16. Boykin responded Adams could try if he wanted.

      Adams, who was acting “aggressive,” stood up, reached across the table, and

      took money from Boykin’s pile. Tr. Vol. II p. 201. Upset, Boykin stood up and


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-814 | January 22, 2021   Page 2 of 12
      walked around the table to Adams. After Adams threw a punch, Adams and

      Boykin started “swinging at each other.” Tr. Vol. III p. 21. Adams then grabbed

      Boykin “around” the “neck” and put him in a “chokehold” or “headlock.” Id.

      at 21, 31, 50, 62; Tr. Vol. II p. 205. Adams wrestled Boykin to the ground, with

      Boykin lying “[f]lat on his back” and Adams on top of him “in a dominant

      position.” Tr. Vol. II p. 206; Tr. Vol. III p. 22. While on top of Boykin, Adams

      continued throwing punches at him. The other men pulled Adams off Boykin

      and ordered Adams, who by this point was “raged,” to leave. Tr. Vol. II p. 209.

      As soon as Adams left, the men turned their attention to Boykin, who was still

      lying on his back with his eyes closed. He was having “a hard time breathing”

      and “making a snoring sound as if he were sleeping.” Id. at 210; Tr. Vol. III p.

      77. When Boykin did not respond to commands and wet himself, they called

      911. About twenty minutes later, EMS still had not arrived, so they called 911

      again. By this point, Boykin was no longer making any sounds. EMS

      transported Boykin to the hospital, where he was pronounced dead.


[4]   Forensic pathologist Dr. Zhuo Wang conducted an autopsy. According to Dr.

      Wang, Boykin’s cause of death was blunt-force trauma to the head complicated

      by asphyxia due to neck injury. Ex. 15, p. 18; Tr. Vol. III p. 167. Dr. Wang

      identified three major areas of injury to Boykin’s head: (1) contusion to the

      forehead; (2) extensive subgaleal hematoma (bleeding between the

      subcutaneous tissue of the scalp and the surface of the scalp); and (3)

      intramuscular hematoma to the left temporal muscle. In addition, Dr. Wang

      identified the following neck-related injuries: (1) petechial hemorrhage of the


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-814 | January 22, 2021   Page 3 of 12
      bilateral conjunctivae (mucosal surface of the inner plate of the eyelid and top

      of the eye) and (2) multiple hemorrhagic areas involving the neck muscles, deep

      soft tissue, root of the tongue, and pharynx. Dr. Wang explained the petechial

      hemorrhages were greater to the right eye because greater pressure was applied

      to the right side of the neck. Tr. Vol. III pp. 138, 152. In addition, Dr. Wang

      explained the hemorrhages to the root of the tongue were caused by

      “compression to the deep of the neck tissue.” Id. at 156; see also id. at 177-78.

      Dr. Wang “rule[d] out” ligature strangulation (e.g., with a belt or rope), but he

      could not rule out manual strangulation. Id. at 164. Although Dr. Wang could

      not identify the “form of strangulation,” he said the neck injuries were

      “compression injuries.” Id. at 178.


[5]   In August 2016, a Lake County grand jury filed an indictment charging Adams

      with Level 5 felony involuntary manslaughter and Level 6 felony strangulation.

      The involuntary-manslaughter indictment alleged Adams knowingly or

      intentionally killed Boykin “while committing or attempting to commit a Level

      5 or 6 Felony that inherently poses a risk of serious bodily injury, contrary to

      I.C. 35-42-1-4(b)(1).” Appellant’s App. Vol. II p. 19; see also Ind. Code § 35-42-

      1-4(b)(1) (“A person who kills another human being while committing or

      attempting to commit . . . a Level 5 or Level 6 felony that inherently poses a

      risk of serious bodily injury . . . commits involuntary manslaughter, a Level 5

      felony.”). The strangulation indictment alleged Adams knowingly or

      intentionally applied pressure to Boykin’s throat or neck in a rude, angry, or




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-814 | January 22, 2021   Page 4 of 12
      insolent manner “that impede[d] the normal breathing or the blood

      circulation.” Appellant’s App. Vol. II p. 20.

[6]   A jury trial was held over three years later in October 2019. Right before trial

      started, the State moved to amend the involuntary-manslaughter indictment to

      remove “knowingly or intentionally” “to more accurately reflect the statutory

      language” for involuntary manslaughter. Id. at 73-75. After a short hearing, the

      trial court allowed the amendment over Adams’s objection.


[7]   During closing argument, defense counsel argued that in order for the jury to

      find Adams guilty of involuntary manslaughter, it had to find he committed

      Level 6 felony strangulation. Tr. Vol. IV p. 101. The State objected, arguing the

      jury did not have to find Adams committed Level 6 felony strangulation; rather,

      it could find he committed another Level 5 or 6 felony. Defense counsel

      responded the State never identified another Level 5 or 6 felony and therefore

      “[t]he only felony for this jury’s consideration by the choice of the State [wa]s

      strangulation.” Id. at 102. The trial court agreed with defense counsel, finding

      the State was “bootstrapped” into proving Adams committed Level 6 felony

      strangulation as the predicate offense for involuntary manslaughter. Id. at 104.


[8]   After deliberations began, the jury sent the following question to the trial court,

      “If the jury votes not guilty to strangulation, does the law automatically support

      a not guilty verdict for involuntary manslaughter?” Id. at 122. The court

      consulted with the prosecutor and defense counsel, and they agreed the court




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-814 | January 22, 2021   Page 5 of 12
       could only tell the jury to re-read the instructions.1 Id. at 124. The court told the

       parties if the jury came back with a guilty verdict on involuntary manslaughter

       but a not-guilty verdict on strangulation, it would give them time to brief the

       issue. Thereafter, the jury found Adams guilty of involuntary manslaughter but

       not guilty of strangulation.

[9]    The trial court did not immediately enter judgment of conviction for

       involuntary manslaughter. Adams filed a motion for judgment on the evidence

       asking the court to enter a judgment of acquittal on involuntary manslaughter

       on grounds the evidence was insufficient to support a conviction. Appellant’s

       App. Vol. II p. 117. Following a hearing, the trial court denied the motion,

       stating “[e]ven though the jury found [Adams] not guilty of [strangulation], I —

       you know, as the State points out, I have no idea why, but there is sufficient

       evidence[.]” Tr. Vol. IV p. 141. Accordingly, the court entered judgment of

       conviction for involuntary manslaughter.

[10]   In March 2020, the trial court sentenced Adams to three years, with eighteen

       months executed in the Department of Correction and eighteen months on

       community corrections.

[11]   Adams now appeals.




       1
         In his opening brief, Adams argued the trial court committed fundamental error by not properly answering
       the jury’s question. In its brief, the State argued Adams invited any error by agreeing to the answer given. In
       his reply brief, Adams withdrew this issue. See Appellant’s Reply Br. p. 11.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-814 | January 22, 2021                     Page 6 of 12
                                      Discussion and Decision
                          I. Amendment to Charging Information
[12]   Adams first contends the trial court erred in allowing the State to substantively

       amend the involuntary-manslaughter indictment right before trial started.2 We

       review a trial court’s decision on whether to permit an amendment to a

       charging document for an abuse of discretion. Howard v. State, 122 N.E.3d 1007,

       1013 (Ind. Ct. App. 2019), trans. denied.


[13]   Indiana Code section 35-34-1-5(b), which governs substantive amendments to

       charging documents, provides:

                  The indictment or information may be amended in matters of
                  substance and the names of material witnesses may be added, by
                  the prosecuting attorney, upon giving written notice to the
                  defendant at any time:


                  (1) up to:


                           (A) thirty (30) days if the defendant is charged with a
                           felony; or


                           (B) fifteen (15) days if the defendant is charged only with
                           one (1) or more misdemeanors;




       2
           The State says even if we treat the amendment as one of substance, it wins.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-814 | January 22, 2021   Page 7 of 12
               before the omnibus date; or


               (2) before the commencement of trial;


               if the amendment does not prejudice the substantial rights of the
               defendant. When the information or indictment is amended, it
               shall be signed by the prosecuting attorney or a deputy
               prosecuting attorney.


       This provision contemplates that an amendment will be made thirty days before

       the omnibus date, but it “permits late deviations when they do not prejudice the

       substantial rights of the defendant.” Howard, 122 N.E.3d at 1017. A defendant’s

       substantial rights “include a right to sufficient notice and an opportunity to be

       heard regarding the charge; and, if the amendment does not affect any

       particular defense or change the positions of either of the parties, it does not

       violate these rights.” Erkins v. State, 13 N.E.3d 400, 405 (Ind. 2014) (quotation

       omitted), reh’g denied. “Ultimately, the question is whether the defendant had a

       reasonable opportunity to prepare for and defend against the charges.” Id. at

       405-06 (quotation omitted).

[14]   The parties agree the original indictment erroneously alleged Adams

       “knowingly or intentionally” killed Boykin because the involuntary-

       manslaughter statute does not require the killing to be knowing or intentional.

       Adams argues his substantial rights were prejudiced by the amendment because

       he planned to take advantage of the State’s drafting error and argue to the jury

       the State failed to prove the killing was knowing or intentional. But this is not

       what Adams argued at the hearing. See Tr. Vol. II pp. 5-6 (“If the Court were to

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-814 | January 22, 2021   Page 8 of 12
       grant what they’re asking and that is to strike the language ‘did knowingly or

       intentionally,’ then there would not be a crime charged because mens rea is a

       requirement.”). Regardless, Adams knew, beginning in August 2016, he was

       being charged with involuntary manslaughter under Indiana Code section 35-

       42-1-4(b)(1). The amendment did not change the statute under which Adams

       was being charged. He was still being charged with the same crime, with

       causing death, and with doing so while committing or attempting to commit a

       Level 5 or 6 felony that inherently poses a risk of serious bodily injury. The

       amendment aligned the indictment with the statute—the statute Adams long

       knew defined his charge—by removing language not contained in the statute.

       Adams’s substantial rights were not prejudiced.


                               II. Sufficiency of the Evidence
[15]   Adams next contends the evidence is insufficient to support his involuntary-

       manslaughter conviction because the jury acquitted him of Level 6 felony

       strangulation, the predicate offense for involuntary manslaughter. The State

       admits the jury returned a “peculiar combination of verdicts.” Appellee’s Br. p.

       16. However, it claims we can affirm Adams’s involuntary-manslaughter

       conviction on two grounds: (1) the jury found Adams committed a different

       Level 5 or 6 felony or (2) the jury arrived at inconsistent verdicts on account of

       lenity. We easily reject the first ground. At trial, the State did not argue, and the

       jury was not instructed on, any felony offense other than strangulation. As the




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-814 | January 22, 2021   Page 9 of 12
       trial court found, the State was “bootstrapped” into proving strangulation as the

       predicate offense for involuntary manslaughter.3

[16]   As for the second ground, Adams’s argument that “an acquittal on a predicate

       offense necessitates a finding of insufficient evidence on a compound felony

       count simply misunderstands the nature of the inconsistent verdict problem.”

       United States v. Powell, 469 U.S. 57, 68 (1984). Jury verdicts in criminal cases are

       not subject to appellate review on grounds they are inconsistent, contradictory,

       or irreconcilable. Beattie v. State, 924 N.E.2d 643, 649 (Ind. 2010). This is

       because a jury may reach inconsistent verdicts for a variety of reasons,

       including “due to a compromise among disagreeing jurors, or to expeditiously

       conclude a lengthy deliberation, or to avoid an all-or-nothing verdict,” or to

       exercise the jury’s well-established right to exercise lenity. Id. at 648-49. A

       criminal defendant “is afforded protection against jury irrationality or error by

       the independent review of the sufficiency of the evidence[.]” Powell, 469 U.S. at

       67. So long as a conviction is supported by sufficient evidence, a defendant

       cannot obtain relief on grounds the jury’s verdicts are inconsistent. Beattie, 924

       N.E.2d at 649. Where, as here, the jury returns a guilty verdict on an offense

       requiring proof of a predicate offense for which the jury acquits the defendant,




       3
         Adams argues his due-process rights were violated because he did not receive adequate notice that the
       involuntary-manslaughter charge was based on a felony other than strangulation. However, because we agree
       with Adams the involuntary-manslaughter charge was based on strangulation, we need not address this
       argument.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-814 | January 22, 2021             Page 10 of 12
       “[t]his review should be independent of the jury’s determination that evidence

       on another count was insufficient.” Powell, 469 U.S. at 67.


[17]   The State argues Adams is not entitled to any relief because the evidence is

       sufficient to prove he killed Boykin while committing or attempting to commit

       Level 6 felony strangulation. We agree. The Level 6 felony strangulation count

       alleged Adams knowingly or intentionally applied pressure to Boykin’s throat

       or neck in a rude, insolent, or angry manner that impeded normal breathing or

       blood circulation. Robinson, Espinoza, and McGhee testified Adams grabbed

       Boykin around the “neck” and put him in a “chokehold” or “headlock.” Tr.

       Vol. II p. 205; Tr. Vol. III pp. 21, 31, 50, 62. Boykin had a hard time breathing.

       Dr. Wang determined Boykin’s cause of death was blunt-force trauma to the

       head complicated by asphyxia due to neck injury. Ex. 15, p. 18; Tr. Vol. III p.

       167. Dr. Wang identified the following neck-related injuries: (1) petechial

       hemorrhages in the eyes and (2) multiple hemorrhagic areas involving the neck

       muscles, deep soft tissue, root of the tongue, and pharynx. Dr. Wang found

       there were compression injuries to Boykin’s neck and the injuries were greater

       on the right side because more pressure was applied to that side. This evidence

       is sufficient to prove Adams committed Level 6 felony strangulation. We

       therefore affirm Adams’s involuntary-manslaughter conviction.4




       4
         Adams also argues the trial court erred in denying his motion for judgment on the evidence. For the reasons
       just discussed, the trial court properly denied this motion.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-814 | January 22, 2021                Page 11 of 12
[18]   Affirmed.

       Bailey, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-814 | January 22, 2021   Page 12 of 12